In a proceeding pursuant to CPLR article 78 to review two determinations of the Board of Estimate of the City of New York, which, after a hearing, “disapproved” determinations of the Board of Standards and Appeals granting petitioner’s application for variances, petitioner appeals from a judgment of the Supreme Court, Queens County (Graci, J.), dated December 17, 1980, which dismissed the petition. Judgment affirmed, without costs or disbursements. The Board of Estimate was correct in its determinations that the decisions of the Board of Standards and Appeals were not supported by substantial evidence. Petitioner failed to demonstrate that, in seeking area variances, she satisfied all the requirements of section 72-21 of the New York City Zoning Resolution (see, e.g., Matter of Galin v Board of Estimate of City of N. Y., 72 AD2d 114, affd 52 NY2d 869). Damiahi, J. P., Lazer, Gulotta and Margett, JJ., concur.